Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Japanese patent application number 2017-186334, filed on September 27, 2017, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication section and  region specification section in claims 1, 10, 11 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program, which does not fall within one of the four categories of statutory subject matter, i.e., process, machine, manufacture, or composition of matter. See MPEP § 2106, subsection I.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9-11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonaka et al. (US 20150229815 A1, hereinafter “Nonaka”).

Regarding claim 1, Nonaka teaches an information processing apparatus (Fig. 1: imaging device 3) comprising: 
a communication section that receives region specification information (Figs. 1&6, [101]: image extracting unit 373 reads the latest image data based on characteristic information stored in the memory unit 35) for specifying respective regions of a plurality of images corresponding to pictures formed of respective light beams collected through a plurality of lenses (Fig. 2, [0043]&[101]: the image extracting unit 373 stores the partial image data of the area Ar1L in association with the characteristic information of the first left wide angle lens 211L corresponding thereto, in the memory unit 35), the respective regions being included in an image captured by one image sensor in a case where a camera body including the image sensor is equipped with an Interchangeable lens (Fig. 2, [0038], [0043]&[101]: optical device 2 has a function as a so-called interchangeable lens including the plurality of lenses and including an imaging optical unit 21 configured of a so-called multi-eye lens combined of a plurality of optical systems, condenses light respectively from predetermined field areas, and forms images of the condensed light respectively on an imaging plane 311A (FIG. 2 and FIG. 5) of an imaging element 311 (FIG. 2 and FIG. 5) included in the imaging device 3); 
and a region specification section that specifies the regions of the plurality of images respectively corresponding to the plurality of lenses in the captured image, on a basis of the region specification information (as illustrated by Figs. 2&6, [0047]-[0054]&[0067]: lenses 212L, 212R, 211R and 211L form a subject images in respective areas Ar2L, Ar2R, Ar1L AND Ar1L in the imaging plane 311A).

Regarding claim 2, Nonaka teaches the information processing apparatus according to claim 1, in addition Nonaka discloses wherein the  image corresponding to the  lens is an image that includes, within a picture formed of a light beam collected through the  lens, only a portion that does not overlap another picture formed of a light beam collected through another lens (as illustrated by Figs. 2&6, [0047]-[0054]&[0067]: lenses 212L, 212R, 211R and 211L form a subject images in respective areas Ar2L, Ar2R, Ar1L AND Ar1L in the imaging plane 311A).

Regarding claim 3, Nonaka teaches the information processing apparatus according to claim 1, in addition Nonaka discloses further comprising a controller that controls exposure by using some or all of the plurality of images (as illustrated by Fig. 9, [0112]: a plurality of optical systems having different optical axes, but according to characteristics and the result of adjustment of each optical system, each image has a different image quality, such as a different exposure, a different focus).

Regarding claim 4, Nonaka teaches the information processing apparatus according to claim 1, in addition Nonaka discloses further comprising a display that displays the captured image or the  image (Fig. 1, [0102]: display control unit 374 controls operations of a display unit 32 and causes the display unit 32 to display image).

Regarding claim 9, Method claim 9 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore, method claim 9 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding claim 10, claim 10 has been analyzed and rejected with regard to claim 1 and in accordance with Nonaka's further teaching on: A program that causes a computer to function as: a communication section ([0299] algorithms of the processes described by using the flow charts in this specification may be described as programs. Such a program may be recorded in a recording unit inside a computer or recorded in a computer readable recording medium).

Regarding claim 11,  claim 11 has been analyzed with regard to claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding claim 15, Nonaka teaches the interchangeable lens according to claim 11, in addition Nonaka discloses wherein the region specification information comprises region information indicating regions of the respective images corresponding as illustrated by Figs. 2&6, [0047]-[0054]&[0067]: lenses 212L, 212R, 211R and 211L form a subject images in respective areas Ar2L, Ar2R, Ar1L AND Ar1L in the imaging plane 311A). 

Regarding claim 16, Nonaka teaches the information processing apparatus according to claim 1, in addition Nonaka discloses wherein, on a basis of the region specification information, the region specification section outputs an image of a specific region in a region included in the captured image irradiated with only a light beam passed through one of the plurality of lenses among light beams passed through the respective lenses (as illustrated by Figs. 2&6, [0047]-[0054]&[0067]: lenses 212L, 212R, 211R and 211L form a subject images in respective areas Ar2L, Ar2R, Ar1L AND Ar1L in the imaging plane 311A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al. (US 20150229815 A1, hereinafter “Nonaka”), in view of Georgiev et al. (US 20170180618 A1, hereinafter “Georgiev”).

Regarding claim 5, Nonaka teaches the information processing apparatus according to claim 1, except further comprising a light collection processor that performs a light collection process of shifting pixels in viewpoint images of a plurality of viewpoints including the plurality of images, integrating the shifted pixels, and generating a process result image that focuses on an in-focus point at a predetermined distance in a depth direction.
However, Georgiev discloses a light collection processor that performs a light collection process of shifting pixels in viewpoint images of a plurality of viewpoints including the plurality of  images, integrating the shifted pixels, and generating a process result image that focuses on an in-focus point at a predetermined distance in a depth direction (Figs. 3&7, [0067], [0090]&[0096]-[0098]: after micro images associated with a tilt parameter (with changing distance) are received by a light sensing elements of a sensor, a data processing module 180 determine an offset to compensate for refocusing so as to render the refocused image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light collection processor that performs a light collection process of shifting pixels in viewpoint images of a plurality of Georgiev into Nonaka multi-aperture lens. The suggestion/ motivation for doing so would be to enable a computational ability to focus on a tilted plane after the target scene is captured as suggested by Georgiev ([0004]).

Regarding claim 6, the Nonaka and Georgiev combination teaches the information processing apparatus according to claim 5, in addition Georgiev discloses wherein the light collection processor sets shift amounts by which the pixels are shifted in the viewpoint images, in accordance with parallax information regarding the viewpoint images of the plurality of viewpoints ([0031]&[0090]: the offset is based on a tilt parameter which is  indicative of an orientation of a selected tilted or non-parallel image plane (parallax information)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Nonaka and Georgiev combination as applied above, in view of Ito et al. (US 20150124052 A1, hereinafter “Ito”).

Regarding claim 7, the Nonaka and Georgiev combination teaches the information processing apparatus according to claim 5, except wherein the viewpoint images of the plurality of viewpoints include the plurality of  images and a plurality of interpolation images generated through interpolation using the plurality of  images.
Ito discloses wherein the viewpoint images of the plurality of viewpoints include the plurality of  images and a plurality of interpolation images generated through interpolation using the plurality of  images ([0065]-[0077] Based on a plurality of viewpoint images, an interpolation processing unit 112 generates a plurality of interpolation images that interpolate those viewpoint images. The interpolation processing unit 112 generates an intermediate image based on two adjacent viewpoint images by an interpolation technique.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the viewpoint images of the plurality of viewpoints include the plurality of images and a plurality of interpolation images generated through interpolation using the plurality of images as taught by Ito into the Nonaka and Georgiev combination. The suggestion/ motivation for doing so would be to enable a desired image quality by processing a plurality of viewpoint images, as suggested by Ito ([0001]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al. (US 20150229815 A1, hereinafter “Nonaka”), in view of Ono (US 20030020814 A1, hereinafter “Ono”).

Regarding claim 12, Nonaka teaches the interchangeable lens according to claim 11, except further comprising diaphragm that limits, with respect to each of the plurality of  lenses, respective light beams reaching the image sensor from the plurality of  lenses.
Ono discloses diaphragm that limits, with respect to each of the plurality of  lenses, respective light beams reaching the image sensor from the plurality of  lenses (Fig. 6, [0063]&[0066]: multi-aperture capturing optical unit 21 in that the same comprises aperture diaphragms 24a-b limiting an optical path through capturing lenses 22a and 22b, respectively).
Taking Nonaka suggestion that a diaphragm can be used ([0112]) in view of Ono’s diaphragm teaching; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate diaphragm that limits, with respect to each of the plurality of lenses, respective light beams reaching the image sensor from the plurality of lenses as taught by Ono into Nonaka multi-aperture lens. The suggestion/ motivation for doing so would be to restrict or influence the optical path and the field of view between optical channels, as suggested by Ono ([0149]).

Regarding claim 13, the Nonaka and Ono combination teaches the  interchangeable lens according to claim 12, in addition Ono discloses wherein the diaphragm has apertures that limit light beams from the lenses (Fig. 6, [0034]: the diaphragm driving unit adjusts the size of an aperture of the diaphragm) in a manner that a light beam collected through one of the plurality of lenses does not overlap a light beam collected through another one of the plurality of lenses (as illustrated by Fig. 6, optical path through capturing lenses 22a and 22b do not overlap).

14 is rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al. (US 20150229815 A1, hereinafter “Nonaka”), in view of Ishito (US 20060257128 A1, hereinafter “Ishito”).

Regarding claim 14, Nonaka teaches the interchangeable lens according to claim 11, except wherein the region specification information indicates diameters of respective effective image circles of the plurality of lenses, and center positions of the effective image circles.
However, Ishito discloses wherein the region specification information indicates diameters of respective effective image circles of the plurality of lenses, and center positions of the effective image circles (Figs. 11. [0080]: a communicating section 64 communicates various data with a lens controlling section 50 of a lens unit 2 attached to a main body 1A. When the lens unit 2 is attached to the main body 1A for the first time, the communicating section 64 receives, from the lens unit 2, data concerning the image circle of the photographing optical system 64 in the lens unit 2 and shows a state that the center Q of the image sensing area X ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the region specification information indicates diameters of respective effective image circles of the plurality of lenses, and center positions of the effective image circles as taught by Ishito into Nonaka multi-aperture lens. The suggestion/ motivation for doing so would be to correct misalignment of the optical axis of the photographing optical system, as suggested by Ishito ([0009]).
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697